Citation Nr: 1515345	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hernia. 

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim for service connection for hernia, the Veteran testified that he experienced pain after extending during an in-service basketball game.  His service treatment records (STRs) confirm that he was seen for an injury to his right flank, which prevented him from bending forward, in November and December of 1970.  The Veteran stated that the doctor said it may be a hernia, but was unable to provide appropriate diagnostic testing in-service.  In addition to his basketball injury, the Veteran also loaded heavy gun racks into trucks during service.  Since service, the Veteran has experienced a "clawing" feeling for a week at a time that makes him unable to bend.

With regard to the Veteran's claim for service connection for hemorrhoids, the Veteran's wife testified at the Board hearing that she noticed the Veteran's bleeding after they were married in 1976.  When she questioned the Veteran, he told her that he had experienced rectal bleeding since service.  The Veteran testified that he did not seek treatment in-service because the bleeding was minor.  Post-service private treatment records show that the Veteran has received treatment for rectal bleeding and hemorrhoids.

The Veteran has not been afforded VA examinations and medical opinions to determine the nature and etiology of his hernia and hemorrhoids.  Thus, a remand is necessary to afford the Veteran VA examinations and medical opinions.  These are necessary before the claims can be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hernia.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hernia was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's February 2015 Board hearing testimony and STRs dated in November and December of 1970 showing treatment for a basketball injury.  In addition, the examiner is asked to consider the fact that the Veteran loaded heavy gun racks into trucks during service.  
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hemorrhoids.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hemorrhoids were incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's and his spouse's February 2015 Board hearing testimony and private treatment records.
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
      
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




